UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. _ Case No. 8:18-cr-167-T-17JSS
DOUGLAS EDWIN CASIMIRI

ORDER OF FORFEITURE AND PRELIMINARY
ORDER OF FORFEITURE FOR SPECIFIC ASSETS

The United States moves under 18 U.S.C. § 982(a)(1) and Rule
32.2(b)(2), Federal Rules of Criminal Procedure, for a $100,000.00 Order of
Forfeiture, representing the amount of money involved in the money
laundering conspiracy that the defendant kept as profit, as well as forfeiture of

the following assets:

a. Approximately $65,018.15 seized from account number
898066375392 at Bank of America;

b. Approximately $48,145.12 seized from account number |
898066374584 at Bank of America;

Cc. Approximately $14,519.24 seized from account number
898090459051 at Bank of America;

d. Approximately $18,058.55 seized from account number
229055666131 at Bank of America;

e. Approximately $54,875.64 seized from account number
7908684595 at Fifth Third Bank;

f. Approximately $32,297.66 seized from account number

8898091888045 at Bank of America;
Approximately $25,781.03 seized from account number
0232235194 at Regions Bank;

Approximately $184,063.69 seized from account number
1000207756999 at SunTrust Bank;

Approximately $62,528.76 seized from account number
1000207220848 at SunTrust Bank;

Approximately $91.56 seized from account number
000000239332577 at JPMorgan Chase Bank;
Approximately $7,632.07 seized from account number
3666055078 at Northwest Bank;

Approximately $119,000 seized from account number
250508501 at JPMorgan Chase Bank;

Approximately $261,000 seized from account number
250080618 at JPMorgan Chase Bank;

Approximately $208,000 seized from account number
3633016580 at JPMorgan Chase Bank;

Approximately $351,000 seized from account number
6622981378 at Wells Fargo Bank;

Approximately $40,000 seized from account number
4346971173 at TD Bank;

Approximately $88,037.01 seized from account number
207032350 at Citibank; —

Approximately $260,239.33 seized from account number
1895163689 at Comerica Bank;
S. Approximately $44,371.00 seized from account number
229054841928 at Bank of America; and
t. Approximately $236,485 seized from account number
36021908173 at Capital One Bank.
Being fully advised of the relevant facts, the Court finds that the

defendant pleaded guilty to conspiracy to commit money laundering and he
kept as profit $100,000.00 of the funds involved the conspiracy. In addition,
the funds identified above were involved in the conspiracy to commit money
laundering offense and are forfeitable under 18 U.S.C. § 982(a)(1).

Accordingly, itis ORDERED that the motion of the United States is
GRANTED.

It is FURTHER ORDERED that, pursuant to the provisions of 18
U.S.C. § 982(a)(1) and Rule 32.2(b)(2), Federal Rules of Criminal Procedure,
the United States is entitled to forfeit the $100,000.00 involved in the offense
that the defendant kept as profit.

It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 982(a)(1)
and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, the funds identified
above are FORFEITED to the United States of America for disposition
according to law.

Because the $100,000.00 in proceeds was dissipated by the defendant,
(Ase Wo. 3! /3-¢R~ /67-FITISS

the United States may seek, as a substitute asset, pursuant to 21 U.S.C.

§ 853(p), as incorporated by 18 U.S.C. § 982(b)(1), forfeiture of any of the
defendant’s property up to the value of $100,000.00. The Court retains
jurisdiction to address any third party claim that may be asserted in these
proceedings, and to enter any further order necessary for the forfeiture and

A

DONE and ORDERED in Tampa, Florida, this _ 7 S ~~ day of
NOVEMGER 9019.

disposition of such property.

 

  

  

 

CA UNITED STATES DISTRICT J UDGE
Copies to: ELIZABBTH A. KOVACHEVICH
All Parties/Counsel of Record UNITED STATES DISTRICT JUDGE
